Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,891,439. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the present application define an invention that is merely an obvious variation of the invention claimed in the patent for the following reasons. Comparing the subject matters of the two documents, it is clear that all the elements of the application claim for example independent claims 1 and 8 are to be found in claims 10, 15 and 1 and 8 of the patent. Independent claim 15 is anticipated by claims 10 and 16 of the patent.
The dependent claim do not include additional element or limitation that is not anticipated in the parent claims.
 The difference is claim 1 of the patent comprises many more elements and much more specific than claim 2. Therefore claim 1 of the patent in effect represents a species of the generic invention of the application claim, thus claim 2 of the present application is anticipated by the parent claim 1.
Claim Objections
Claim 7 is objected to because of the following informalities: it improperly depends on claim 11.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Greamifard et al. (10,854,191) in view of Shekhar et al. (US 2018/0213284).
As to claim 1, Greamifard teaches a computing system comprising: 
a speech controlled system configured to perform plurality of functions/services including send and receive messages with a user;(Par.33-36)
a software agent (voice assistant) configured to conduct a dialog with the user, using the messaging system, to render a service in response to a natural language request message indicative of a user request; (Fig.1)
a signal analyzer (845) configured to: detect a user expressed sentiment indicating the user’s satisfaction with the voice assistant; (Par.113)
and generate a satisfaction indicia/value indicative (850, 355) of user satisfaction corresponding to the software agent based on detection of the user sentiment; (Par.116)
and control signal generator logic configured to generate a control signal to control the computing system (355, 340) based on the satisfaction indicia (abstract; Pars.117, 22).

    PNG
    media_image1.png
    535
    711
    media_image1.png
    Greyscale

	
It is noted that Greamifard doesn’t explicitly teach where detecting user’s sentiment includes detection conversation/dialog with another user that include user recommendation. However, Shekhar in same field teaches a virtual assistant where a user dialog, that can include recommendation, with another user is analyzed to detect the user the sentiment regarding service/contents provided by a speech controlled system, to determine recommended content for the group (Fig.2; Pars., 22, 56-60), The modification would be obvious to one of ordinary skill in the art before the time of invention in order to get additional information regarding the user’s opinion regarding the service.
 As to claim 2, Shekhar teaches wherein the user comprises a first user in a group of users, and the software agent is configured to conduct the dialog with the group of users (Fig.2, Pars.22-24).
As to claim 3, Shekhar teaches where the service provided by the systems include communication with in the group suggesting use of email communication (Pars.2, 29; Fig.1B).
As to claim 4, Shekhar teaches wherein the messages with the user comprise group messages with a group of users (Fig.2; Pars.22-24).
As to claims 5 and 7, Greamifard teaches (Fig.8) wherein the signal analyzer comprises: sentiment analysis logic configured to generate the satisfaction indicia corresponding to user sentiment/concern based on the natural language request and a dialog (Par.113).
Regarding claims 8-12 and 14, the corresponding method, comprising the steps that are addressed in the above claims, is analogous and therefore rejected as being unpatentable over Greamifard and in view of Shekhar for the foregoing reasons.


Allowable Subject Matter
Claim 6 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Claim 6 is allowable because the prior arts do not teach wherein the signal analyzer comprises: calendar mining logic configured to mine calendar data stored in a calendar data store; and service coverage determination logic configured to determine the satisfaction indicia based on how often the user uses the software agent.
Claims 15-20 are allowable over the prior arts for same reason set forth above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL DEMELASH ABEBE whose telephone number is (571)272-7615. The examiner can normally be reached monday-friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL ABEBE/           Primary Examiner, Art Unit 2657